                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
WILLIE RAY BOUNDS,

                          Plaintiff,
      v.                                                  Case No. 20-cv-646-pp

SCOTT PAUL,
and APRIL SCHULTZ,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Willie Ray Bounds, an inmate at Fox Lake Correctional Institution who is

representing himself, filed a complaint under 42 U.S.C. §1983, alleging that the

defendants violated his constitutional rights. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed the complaint. See 28 U.S.C. §1915(h).

The PLRA lets the court allow a prisoner plaintiff to proceed with his case

without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When funds

exist, the prisoner must pay an initial partial filing fee. 28 U.S.C. §1915(b)(1).

He then must pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

                                         1

           Case 2:20-cv-00646-PP Filed 07/23/20 Page 1 of 8 Document 7
      On May 11, 2020, the court ordered the plaintiff to pay an initial partial

filing fee of $9.91. Dkt. No. 6. The court received that fee on June 2, 2020. The

court will grant the plaintiff’s motion for leave to proceed without prepaying the

filing fee. He must pay the remainder of the filing fee over time in the manner

explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the


                                          2

           Case 2:20-cv-00646-PP Filed 07/23/20 Page 2 of 8 Document 7
plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      The plaintiff alleges that on December 17, 2019, he spoke with defendant

Sergeant Scott Paul about being transferred to, and working on, Unit 3. Dkt.

No. 1 at 2. The plaintiff states that a job became available and Paul told the

plaintiff that he would place the plaintiff on a list for the position. Id. According

to the plaintiff, Paul violated his rights under “303 Statutes”, as follows:

“303.90 Administrative assignment or transfers, 303.20 endangering my safety,

303.21 Inciting a disturbance and 303.31 lying and along with this 303.04

conspiracy[.]” Id. The plaintiff alleges that defendant April Schultz, the security

director, is a person of interest in the plaintiff’s case because she violated “9.2




                                           3

           Case 2:20-cv-00646-PP Filed 07/23/20 Page 3 of 8 Document 7
bunk area bed housing move according to the handbook by Marc Clemente

2012 former warden.” Id. at 2-3.

      The plaintiff alleges that on February 20, 2020, Paul told him that he

could not be transferred to another unit at Fox Lake. Id. at 3. Paul also

allegedly told “El Seaway,” a Black inmate who wanted to be moved to Unit A of

Housing Unit 3, that he could not be moved. Id. The plaintiff alleges that in late

January 2020, Paul moved three other inmates (Brian Morris, Phillip Vaughn

and Thomas R.) to Unit 3, two of whom are still there. Id. The plaintiff claims

that Paul failed to uphold and honor “9.2 Housing of Bunk Area Bed

Movement,” which states that inmates should submit a request to be moved to

another unit. Id. The plaintiff says that he followed all the steps in the

handbook. Id. He states that Schultz did not follow the Rules of Room/Bunk/

Housing Unit Assignments because, under the rules, single rooms will be

assigned based on security or medical issues first, then by seniority within the

housing wing and he was on the unit before inmate Brian Morris, who is a

white male. Id. at 4.

      For relief, the plaintiff wants the court to order Paul to take an ethnic

diversity course on dealing with urban community Black people and he also

requests that Paul be demoted. Id. at 7. The plaintiff also seeks compensatory

damages for the false slander of his name, origin, race, color, creed, ancestry

and background as a Black Hebrew man in racist Wisconsin. Id. He requests

that Schultz be removed from her job or demoted and that she have training on

environment urban diversity of Black people. Id. at 5.


                                         4

         Case 2:20-cv-00646-PP Filed 07/23/20 Page 4 of 8 Document 7
      C.     Analysis

      A violation of state laws or regulations is not a basis for a federal civil

rights case. See Williams v. Mierzejewski, 401 F. App’x 142, 144 (7th Cir. 2010)

(citing Guajardo-Palma v. Martinson, 622 F.3d 801, 806 (7th Cir. 2010);

Domka v. Portage Cty., Wis., 523 F.3d 776, 784 (7th Cir. 2008)). The court will

not allow the plaintiff to proceed on his allegations that the defendants violated

prison administrative rules when they did not transfer him to Unit 3.

      However, construed liberally, the complaint alleges that the defendants

discriminated against the plaintiff based on his race and religion when they did

not transfer him to Unit 3. “Prisoners are protected under the Equal Protection

Clause of the Fourteenth Amendment from invidious discrimination based on

race.” Lisle v. Welborn, 933 F.3d 705, 719 (7th Cir. 2019) (citing Wolff v.

McDonnell, 418 U.S. 539, 556 (1974)). To state such a claim, a prisoner must

allege that the “defendants intentionally treated him differently because of his

race . . . ethnicity, sex, religion, or other proscribed factor . . . ” Id. at 719-20

(citing Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016)); see also

David K. v. Lane, 839 F.2d 1265, 1271-72 (7th Cir. 1988) (collecting cases and

noting that discrimination must be intentional, purposeful, or have a

discriminatory motive). The court will allow the plaintiff to proceed on an equal

protection claim based on his allegations that the defendants did not transfer

him to Unit 3 because of his race and because he is “Hebrew.”




                                           5

           Case 2:20-cv-00646-PP Filed 07/23/20 Page 5 of 8 Document 7
III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendants Scott Paul and April Schultz. Under the informal service agreement,

the court ORDERS those defendants to file a responsive pleading to the

complaint within 60 days.

       The court ORDERS that the agency that has custody of the plaintiff must

collect from his institution trust account the $340.09 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency must clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution must forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

       The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.




                                          6

          Case 2:20-cv-00646-PP Filed 07/23/20 Page 6 of 8 Document 7
      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that, if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The plaintiff is reminded that it is his

responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. The plaintiff’s failure to keep the court

advised of his whereabouts may result in the court dismissing this case

without further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner
                                          7

         Case 2:20-cv-00646-PP Filed 07/23/20 Page 7 of 8 Document 7
Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin, this 23rd day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        8

         Case 2:20-cv-00646-PP Filed 07/23/20 Page 8 of 8 Document 7
